DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of an application filed on 02/08/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-5,11-12,18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo WIPO document (WO2010/026805 A1) (This reference has been provided by the applicant in the IDS).
Regarding claim 1, Kondo WIPO document discloses a wireless charging device (Fig 1B) comprising:


a second housing arranged along the second direction on the second surface of the first housing (31 in Fig 1B);
a coil unit arranged between the first housing and the second housing (35 in Fig 1B), and configured to transmit power to an external device (2 in Fig 1B) (first sentence of machine translation by EPO: “wireless power transmission apparatus that performs power transmission from a primary side to a secondary side by wireless power transmission”);
a shielding member (36 in Fig 1B) arranged adjacent to the coil unit, and comprising at least one hole (in the middle of both plates 36 in Fig 1B); and
a fan arranged adjacent to the coil unit and configured to rotate (34 in Fig 1B).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard 
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
	Regarding claim 2, Kondo WIPO document discloses the wireless charging device of claim 1, wherein the fan receives external air through the at least one hole of the first housing and the at least one hole of the shielding member (see air flow arrows in Fig 1B).
	Regarding claim 3, Kondo WIPO document discloses the wireless charging device of claim 1, wherein a pad is further arranged on the first surface of the first housing, and the pad comprises at least one protrusion protruded in the first direction (see Fig 1B in which one ordinary skill in the art would appreciate that such pads are generally known for use with smartphones (as specific apparatuses to become charged) and would be applied appropriately).
	Regarding claim 4, Kondo WIPO document discloses the wireless charging device of claim 3, wherein the first housing is configured to safely mount the external device on the first surface (see ‘2’ being mounted on '3' in figure 1B).
	Regarding claim 5, Kondo WIPO document discloses the wireless charging device of claim 4, wherein the at least one protrusion provides a space between the first surface of the first housing and the external device (see Fig 1B in which as such a 
	Regarding claim 11, Kondo WIPO document discloses the wireless charging device of claim 1, further comprising a guide arranged between the first housing and the second housing, and configured to support the external device (see Fig 1B as any guide to place the external device (e.g. via markers, forms etc.) is well known in the field of wireless charging).
	Regarding claim 12, Kondo WIPO document discloses the wireless charging device of claim 11, wherein the guide comprises at least one hole, and air is introduced through the at least one hole of the guide and is forwarded to the fan (see Fig 1B as only an additional hole (at the guide) for air intake is drafted, being an add-on to the already existing air intake in Kondo Prior art).
	Regarding claim 18, Kondo WIPO document discloses the wireless charging device of claim 11, wherein the guide includes a guide arm extended in the first direction (see Fig 1B in which one ordinary skill in the art would appreciate that the guide is extended in a first direction).
	Regarding claim 19, Kondo WIPO document discloses the wireless charging device of claim 11, wherein the guide includes at least any one of portions of different thicknesses (see Fig 1B in which one ordinary skill in the art would appreciate that the guide includes at least any one of portions of different thicknesses, the broad claim language does not specify a particular thickness, in addition this does not produce any unexpected results).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 13-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo WIPO document (WO2010/026805 A1) (This reference has been provided by the applicant in the IDS).
	Regarding claim 6, Kondo WIPO document discloses the claimed invention of the wireless charging device of claim 1 except for further comprising a third housing arranged between the first housing and the second housing,
	wherein the third housing comprises a first surface facing the first direction, a second surface facing the second direction, and a hole passing through the first surface and the second surface. 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo WIPO document by 
	wherein the third housing comprises a first surface facing the first direction, a second surface facing the second direction, and a hole passing through the first surface and the second surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, the claimed third housing does not appear to produce any unexpected results.
	Regarding claim 7, Kondo WIPO document discloses the claimed invention of the wireless charging device of claim 6 except for wherein the third housing comprises a third surface facing a third direction which intersects with the first direction and the second direction, and comprises at least one hole provided in the third surface. 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo WIPO document by including further comprising wherein the third housing comprises a third surface facing a third direction which intersects with the first direction and the second direction, and comprises at least one hole provided in the third surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, the claimed third surface does not appear to produce any unexpected results.

	Regarding claim 9, Kondo WIPO document discloses the claimed invention of the wireless charging device of claim 7 except for wherein the third housing comprises a fourth surface facing a fourth direction which intersects with the first direction, the second direction and the third direction, and comprises at least one hole provided in the fourth surface. 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo WIPO document by including further comprising wherein the third housing comprises a fourth surface facing a fourth direction which intersects with the first direction, the second direction and the third direction, and comprises at least one hole provided in the fourth surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, the claimed fourth surface does not appear to produce any unexpected results.
	Regarding claim 10, Kondo WIPO document discloses the wireless charging device of claim 9;
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo WIPO document by including wherein the at least one hole provided in the fourth surface forms an air 
Regarding claim 13, Kondo WIPO document discloses the wireless charging device of claim 1;
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo WIPO document by including further comprising a bracket which supports the coil unit and the shielding member, wherein the bracket comprises a hole provided in the second direction since solely a standard bracket without causing any surprising effect (also see 28B in Fig 4). 
Regarding claim 14, Kondo WIPO document discloses the wireless charging device of claim 13, wherein the fan receives external air through the hole provided in the second direction in the bracket (see the fan of Kondo, see 34 in figure 1B of Kondo, receives external air (via 27B/C), and there is no surprise that this is done via the hole in the second direction of the bracket).
Regarding claim 15, Kondo WIPO document discloses the wireless charging device of claim 13, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo WIPO document by including wherein the bracket comprises a hole provided in a fourth direction since only a hole in a further direction is drafted to provide a further air discharge possibility.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo WIPO document by including wherein the hole provided in the fourth direction forms an air channel for discharging out air introduced into the wireless charging device since only a hole in a further direction is drafted to provide a further air discharge possibility.
Regarding claim 17, Kondo WIPO document discloses the claimed invention of the wireless charging device of claim 11 except for, wherein the guide is configured to move in a third direction which intersects with the first direction and the second direction.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo WIPO document by including further comprising wherein the guide is configured to move in a third direction which intersects with the first direction and the second direction, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, the claimed third direction does not appear to produce any unexpected results.
Regarding claim 20, Kondo WIPO document discloses the wireless charging device of claim 11 except for, wherein, a portion close to the first housing in the guide is smaller in thickness than a portion distant from the first housing.

Furthermore, the claimed thickness does not appear to produce any unexpected results.
Examiner Note
6.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (US 2017/0047769 A1) discloses a wireless charging coil which is disposed inside the housing. A fan is disposed inside the housing and in proximity to the wireless charging coil. A temperature sensor (950) is disposed inside the housing and in 
Govindaraj (US 2016/0181849 A1) discloses a charging surface for partially covering a wireless power transmitter. The charging surface is formed with an array of orthogonally arranged protrusions. The protrusions extend away from the charging surface. Multiple perforations penetrate the charging surface. A fan is arranged beneath the charging surface. The fan forces air through the perforations. Multiple sensors are arranged on the charging surface. The sensors sense surface temperature of the charging surface and generate temperature indications of the surface temperature.
Diefenbaugh et al (US 2015/0007190 A1) discloses an apparatus comprises a processor circuit for a primary device that has a primary circuitry to execute an application. A detect logic detects a secondary device having secondary circuitry capable of executing a portion of the application. A connect logic causes the primary device to connect to the secondary device. A flush logic flushes context information from a primary near memory for the primary circuitry. A send logic sends the flushed context information to a secondary near memory for the secondary circuitry to execute the portion of the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836